Citation Nr: 0404640	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which denied service 
connection for a left eye disability.


FINDINGS OF FACT

1.  Before, during, and since service, the veteran has had 
refractive error of vision of both eyes, and this is not a 
disability for VA compensation purposes.  He did not have any 
additional eye disorders during service.

2.  Additional left eye problems, such as pseudophakia and 
epiretinal membrane, began many years after service and were 
not caused by any incident of service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1942 
to February 1946.  His service medical records show that he 
had uncorrected vision of 19/20 in his left eye and 16/20 in 
the right eye at the time of his entrance examination in 
March 1942.  His eyes were equal and reacted to light and 
distance.  He was noted to have defective far point vision 
bilaterally, which was correctable to 20/20.  In November 
1942, at a flight physical examination, he was indicated as 
having faulty vision of 10/20 bilaterally.  He was 
disqualified from aviation cadet school based on this defect.  
Records from a September 1943 examination for purposes of 
appointment to commissioned rank show uncorrected vision of 
12/20 in both eyes, with compound myopic astigmatism being 
noted.  This was indicated as being correctable to 20/20.  
His eyes were indicated as being equal and round and normal 
to light.  At the time of his service separation examination 
in February 1946, he had uncorrected vision of 20/20 in his 
both eyes, and no defects were noted.  His service medical 
records are negative for any indication of an eye injury or 
eye disease during service.  

A private medical statement from September 2001 notes the 
veteran was seen in July 2001 with complaints of blurred 
vision in his left eye.  On ocular examination, corrected 
visual acuity in his left eye was 20/30, and in his right eye 
was 20/20.  Refraction revealed moderate myopia and 
astigmatism in his left eye.  His right eye had mild 
astigmatism.  The remainder of the ocular examination was 
normal.  Slit lamp examination revealed a posterior chamber 
intraocular lens in the left eye, and a mild nuclear 
sclerotic cataract in the right eye.  Dilated fundus 
examination revealed a slight epiretinal membrane of the 
macular area in the left eye, and was unremarkable in the 
right eye.  The examiner's assessments included refractive 
error in both eyes, cataract of the right eye, and 
pseudophakia and epiretinal membrane in the left eye.

In October 2001, the veteran filed his claim for service 
connection for a left eye disability.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a left eye disability.  Identified 
relevant medical records have been obtained.  A VA 
examination is not necessary to decide the claim, as 
essential medical information is found in documents in the 
claims folder.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110;  38 C.F.R. 
§ 3.303.

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service-connected.  
38 C.F.R. § 3.303(c).

The veteran served on active duty from 1942 to 1946.  His 
service medical records show dimininished vision was noted 
before and during service, and he was found to have 
refractive error of the eyes, compound myopic astigmatism.  
Continued refractive error of the eyes is shown on the post-
service private medical examination in 2001.  Regulation 
prohibits service connection for refractive error of vision.  
Even assuming that the diminished vision during service was 
not due to refractive error, service connection would not be 
warranted, since the condition was noted on entrance into 
service and was not permanently worsened by service.  In 
fact, the service separation examination shows that both eyes 
had better vision at that time as compared to vision at the 
service entrance examination.

The 2001 private medical examination notes some additional 
problems with both eyes.  With regard to the left eye (which 
is the subject of the current claim), this examination showed 
pseudophakia and epiretinal membrane.  Such left eye 
disorders are first shown decades after service, and the 
medical evidence does not suggest that they are related to 
service.  Thus these left eye problems may not be service-
connected.

The weight of the credible evidence indicates that a left eye 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a left eye disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a left eye disability is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



